                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                              No. 5:15-CV-601-FL

 NATIONWIDE MUTUAL INSURANCE                              )
 COMPANY,                                                 )
                                                          )
                          Plaintiff,                      )
                                                          )
         v.                                               )
                                                          )                          ORDER
 THERESA WAHOME, also known as                            )
 Theresa Tate; JONATHAN WAHOME;                           )
 QUATERIA McGIRT; SHAWNTIA                                )
 McARTHUR, Individually; and                              )
 SHALETIA McARTHUR, Individually,                         )
                                                          )
                          Defendants.1                    )


         This matter came before the court for bench trial April 1, 2019. As set forth below, the court

enters findings of fact and conclusions of law and orders that judgment be entered in favor of

plaintiff.

                                       STATEMENT OF THE CASE

         This case arises out of an underlying personal injury action filed by defendants Quateria

McGirt, Shawntia McArthur, and Shaletia McArthur (collectively “the McGirt party”) on February

5, 2015, in the General Court of Justice, Superior Court Division of Durham County, North

Carolina, Case No. 15-CVS-1981 (“underlying lawsuit”). There, the McGirt party claimed damages

resulting from a traffic accident and allege that defendant Jonathan Wahome (“J. Wahome”), a



         1
                 The court constructively amends the caption to reflect status of certain defendants as defendants only,
and not counter claimants, where the court construed these defendants’ operative motion concerning this issue,
defendants’ “cross complaint for declaratory judgment and motion for summary judgment,” (DE 52), as motion for
summary judgment, (see DE 82 at 1), as discussed further below.
passenger in the car that caused that accident, encouraged the driver’s negligence.

       On November 16, 2015, plaintiff filed this action seeking a declaration pursuant to Rule 57

of the Federal Rules of Civil Procedure that it is not obligated to satisfy any judgment entered

against J. Wahome. In particular, plaintiff seeks a declaratory judgment that Nationwide personal

auto policy 6132 J 685880 (“the Policy”) issued to J. Wahome’s mother, defendant Theresa Wahome

(“T. Wahome”), provides no liability coverage for the claims brought against J. Wahome in the

underlying lawsuit.

       On February 9, 2016, the McGirt party filed motion to dismiss, arguing the court should

decline jurisdiction pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a), which the court

denied on June 1, 2016, holding that “the state’s interest in the contract interpretation issue before

the court is not strong, nor are the federal and state case so entangled, as to merit granting

defendants’ motion.” (DE 25 at 4).

       During this time, plaintiff unsuccessfully was attempting to serve summons and complaint

on defendants J. Wahome and T. Wahome. Ultimately, the court extended plaintiff’s time to serve

T. Wahome to October 19, 2016, and to serve J. Wahome to April 24, 2017. Although service was

effected on these defendants, to date, no appearance, answer, or other response has been made by

them, and these defendants did not participate in the April 1, 2019, bench trial.

       The case appeared to stall and on July 3, 2017, the court directed plaintiff to file status report,

which plaintiff filed July 17, 2017, informing the court that plaintiff and the McGirt party anticipated

no need for written discovery or depositions and planned to file competing dispositive motions. On

November 22, 2017, plaintiff filed motion for judgment on the pleadings. However, no response

was filed as to this motion, and it was not until May 2, 2018, the McGirt party filed “First motion


                                                   2
for leave to file cross complaint for DJ & motion for summary judgment,” (DE 51), as well as

“Cross-complaint for declaratory judgment and motion for summary judgment,” (DE 52).

Additionally, on May 30, 2018, the McGirt party filed amended motion for leave to file

counterclaim. (DE 58).

        The court sought to clarify intent of these defendants’ filings. Following Rule 16 telephonic

status conference held on May 30, 2018, in which the McGirt party agreed with the court that the

intention of the parties was to file cross-dispositive motions, the court construed the McGirt party’s

motions consistent with this representation, allowing motion for leave to file summary judgment,

denying motion for leave to amend answer as untimely, construing filing at DE 52 as motion for

summary judgment, denying motion for leave to file counterclaim as moot given the court’s previous

rulings, and directing these defendants to file memorandum in support of their motion for summary

judgment by June 11, 2018, which defendants did.

        Thereafter, the court took up the parties’ cross-motions for summary judgment, denying both

motions on September 28, 2018, holding genuine issue of material fact existed 1) as to when notice

was provided to plaintiff regarding the underlying litigation and 2) whether J. Wahome was an

“insured” under the Policy at issue, precluding grant of summary judgment as to either party.2

        Bench trial, at which plaintiff presented the testimony of Michael Glenn (“Glenn”),

plaintiff’s litigation adjuster, and Phillip Collins (“Collins”), an attorney retained by Glenn to appear

on behalf of plaintiff in the underlying litigation, commenced and concluded April 1, 2019. At the

close of plaintiff’s case, the McGirt party moved for directed verdict arguing plaintiff failed to put



        2
                  The court amended the September 28, 2018 order on April 1, 2019. The original order inadvertently
calculated deadline for responding to request for admissions under North Carolina law incorrectly, and the amended
order corrected this error.

                                                        3
forth sufficient evidence, particularly with regard to whether plaintiff was materially prejudiced by

any delay in notification by the insured of the underlying litigation and as to the issue of J.

Wahome’s place of residency. Following argument as to the McGirt party’s motion, the McGirt

party’s evidence was limited to insertion of a complete exhibit previously referenced by plaintiff.

(See Def. Ex. 4). Later that day, plaintiff filed what amounts to a post-trial brief reciting facts in

evidence and offering additional argument, with vague reference to directed verdict and judgment

on partial findings.

                                      FINDINGS OF FACT

       On February 5, 2015, the underlying lawsuit, captioned Quateria McGirt, Shawntia

McArthur, by and through her Guardian ad Litem, Shaletia McArthur and Shaletia McArthur,

Individually v. Richard Thompson Little, Jr., Bernell Laverne Phillis, Andrew Jamal Reid, Jonathan

Harrison Wahome, John Doe 1, John Doe 2, John Doe 3, and John Doe 4 (15 CVS 1981), was filed

in the Superior Court of Durham County, North Carolina by the McGirt defendants herein. It is

alleged that on July 31, 2014, there was a two-vehicle accident in which a 2001 Mercedes Benz

owned by Bernell Phillips and operated by Richard Little struck a 2008 Ford operated by Quateria

McGirt. It is further alleged that Richard Little, an affiliate of the “Dirty South Rider” club, was

traveling at an estimated speed of 93 miles per hour at the point of impact, on a road with a posted

speed limit of 35 miles per hour.

       At the time of the accident, J. Wahome was a passenger in the backseat of the vehicle

operated by Richard Little. The underlying lawsuit alleges that J. Wahome “encouraged,”

“promoted,” “willfully participated in,” and “facilitated” the “negligence and gross negligence” of

Richard Little.


                                                  4
          Two days after that case was filed, summons and complaint was served on J. Wahome on

February 7, 2015, by certified mail, accepted and signed for by T. Wahome, J. Wahome’s mother.

Along with the summons and complaint, the McGirt party served J. Wahome with requests for

admission. J. Wahome generally was aware that court papers had arrived at his mother’s house but

declined to respond because he believed the court papers were related to a separate child custody

matter.

          The deadline to answer the complaint was March 9, 2015, and the deadline to answer the

requests for admissions was April 8, 2015. On April 29, 2015, the McGirt party filed a motion for

entry of default against J. Wahome due to his failure to answer the complaint. On Friday afternoon,

May 8, 2015, T. Wahome called plaintiff’s call center to report that she had received notice of a

hearing the following Monday, May 11, 2015, on a motion for entry of default for her son’s failure

to answer the complaint.

          On Monday morning, May 11, 2015, plaintiff’s litigation adjuster Glenn retained Raleigh

attorney Collins to appear at the hearing scheduled for later that afternoon. Collins filed an answer

to the complaint prior to the hearing, and the motion for entry of default was denied. During the

hearing on May 11, 2015, Collins learned of the existence of the requests for admission.



          On Friday, May 15, 2015, at Collins’ request, attorney Ralph Hunt, the McGirt party’s

counsel in this case and the underlying litigation, emailed to Collins a copy of the requests for

admission. Collins did not seek from opposing counsel in the underlying case extension of time to

respond to the requests for admission. On June 2, 2015, Collins filed answers to the requests for

admission, denying key requests going to the issue of J. Wahome’s liability. Also on June 2, 2015,


                                                 5
Collins filed a motion to extend the time to answer the requests for admission, submitting in support

affidavit of J. Wahome dated May 28, 2015, as well as motion to dismiss for improper service of

process. Finally, on June 30, 2015, Collins filed amended motion to dismiss. These motions were

heard in August 2015 and denied.

       The “General Duties” provision in the Policy provides that a person seeking coverage

thereunder must “[p]romptly send us copies of any notices or legal papers received in connection

with the accident or loss,” and “[c]ooperate with us in the investigation, settlement or defense of any

claim or suit.”

                                    CONCLUSIONS OF LAW

A.     Jurisdiction and Venue

       It is stipulated that all parties are properly before the court, the court has jurisdiction over

the parties and subject matter, the parties have been correctly designated, and there is no question

as to misjoinder or nonjoinder of parties.

B.     Notice to Plaintiff Regarding Underlying Lawsuit

       Under North Carolina law, “unless the insured or his judgment creditor can show compliance

with the [notice] requirement [in the policy], the insurer is relieved of liability.” Davenport v.

Travelers Indem. Co., 283 N.C. 234, 238 (1973). The North Carolina Supreme Court has articulated

a three-part test to determine whether “an insurer may be relieved of its obligation to indemnify due

to its insured’s asserted failure to comply with a policy requirement that notice of loss be given to

the insurer ‘as soon as practicable.’” Metric/Kvaerner Fayetteville v. Fed. Ins. Co., 403 F.3d 188,

197–98 (4th Cir. 2005) (citing Great Am. Ins. Co. v. C.G. Tate Constr. Co., 303 N.C. 387 (1981);

Great Am. Ins. Co. v. C.G. Tate Constr. Co., 315 N.C. 714 (1986)). The test is as follows: “(1)


                                                  6
whether there was a delay in notifying the insurer of a covered loss (the ‘Notice Element’); (2) if

such notice was delayed, whether the insured acted in good faith with respect to the delay (the ‘Good

Faith Element’); and (3) if the insured acted in good faith, whether the insurer was nevertheless

materially prejudiced by the delay (the ‘Prejudice Element’).” Id. at 198.

         1.       The Notice Element

         Plaintiff has carried its burden showing that T. Wahome informed plaintiff of the lawsuit on

May 8, 2015, three months after summons, complaint, and request for admissions were served upon

T. Wahome. This is not a heavy burden; as stated by the Supreme Court of North Carolina:

         the first step in the Great American test simply requires the trial court to determine
         whether there has been any delay in notifying the insurer. In most instances, unless
         the insurer’s allegations that notice was not timely are patently groundless, this first
         part of the test is met by the fact that the insurer has introduced the issue to the court.
         Therefore only the good faith and prejudice steps remain to be addressed by the trial
         court.

Great Am. Ins. Co., 315 N.C. at 719. Thus, the first element is satisfied in favor of plaintiff.3

         2.       Good Faith Element

         This element is a two-part inquiry asking “1) Was the insured aware of his possible fault, and

2) Did the insured purposefully and knowingly fail to notify the insurer?” Great Am. Ins. Co., 315

N.C. at 720.

         Plaintiff argued at trial that the evidence supported a conclusion that the insured did not act

in good faith with respect to the delay. Plaintiff argued J. Wahome was generally aware of the suit



         3
                 The McGirt party appeared to argue at trial in closing that actual notice to the particular individual is
necessary, perhaps alluding to J. Wahome’s argument made in the underlying lawsuit that he was not properly served.
However, the undisputed evidence presented at trial is that two days after the underlying lawsuit was filed, complaint
and summons were served on J. Wahome February 7, 2015, via certified mail, accepted and signed for by T. Wahome,
J. Wahome’s mother, at the residence the McGirt party has repeatedly argued was J. Wahome’s residence. (See Pl. Ex.
3).

                                                            7
papers, he ignored them because he though they were just child support papers, and that this is

inadequate for the court to find good faith. However, in post-trial briefing, plaintiff concedes that

“Wahome’s failure to inspect the court papers to determine what they involved was not a failure to

act in good faith.” (DE 86 at 1). The court finds plaintiff’s concession well taken from the evidence

presented. The good faith element is satisfied in this instance in favor of the insured.

        3.      Prejudice Element

        “[I]f good faith is found to be lacking, the court need not inquire into and the insurer need

not prove prejudice.” Great Am. Ins. Co., 315 N.C. at 720 n.4. However, if prejudice must be

proven, as here, plaintiff bears the burden as insurer to prove that its ability to investigate and defend

was materially prejudiced by the delay in notification. Id. at 718.

        Plaintiff has shown that in the underlying lawsuit, J. Wahome was unable to answer the 33

wide-ranging requests for admissions served upon him. (See, e.g., Pl. Ex. 7 (requesting admission

that J. Wahome has “no evidence to support any affirmative defense that the Plaintiffs were

contributorily negligent” or “Plaintiff’s case fails to state a claim upon which relief can be granted”

and that J. Wahome was “not the only passenger that supported Richard’s Little’s decision to drive

at a high rate of speed,” was “negligent,” and was “otherwise careless and negligent exhibiting

disregard for the rights and safety of others”)). Under Rule 36 of the North Carolina Rules of Civil

Procedure, requests for admission are deemed conclusively admitted if not timely answered. See

N.C. Gen. Stat. 1A-1, 36(b) (“Any matter admitted under this rule is conclusively established unless

the court on motion permits withdrawal or amendment of the admission”).

        The facts established at trial show plaintiff received notice of the underlying litigation on

May 8, 2015, three months after complaint was served on J. Wahome, two months after answer to


                                                    8
complaint was due, one month after request for admissions was due, and one business day before

hearing was set to determine any default. Plaintiff was able to secure a denial of the default motion,

and in the ensuing three weeks plaintiff’s counsel prepared and filed on June 2, 2015, answers to the

requests for admission, motion for extension of time to answer the requests for admission, and

motion to dismiss, all following consultation with J. Wahome, as evidenced by submission, with the

aforementioned motions, of J. Wahome’s affidavit, dated May 28, 2015.

       Plaintiff’s ability to defend in the underlying lawsuit was prejudiced by the admissions and

this prejudice was material in that virtually all liability was conceded. Collins, the attorney retained

to represent plaintiff in the underlying litigation, testified that the failure to be able to deny the

request for admissions, in effect, destroyed the potential liability defense and the underlying lawsuit

for purposes of J. Wahome became a damages-only case.

       Relevant case law supports this holding. See Foremost Ins. Co. of Grand Rapids v. Raines,

246 N.C. App. 361, 784 S.E.2d 236 (2016) (burden carried proving material prejudice where insurer

was not notified of claim until five months after insured received complaint and after “default

judgment obtained against the Raineses in the amount of $100,000.00, which could not be set

aside”); Royal Ins. Co. of Am. v. Cato Corp., 125 N.C. App. 544, 549, 481 S.E.2d 383, 386 (1997)

(“By the time Cato notified Royal about the Hurt suit, [three months after insured received

complaint], a default judgment in favor of Ms. Hurt had already been entered against Cato. As a

result, Royal was deprived of an opportunity to investigate or defend the Hurt claim.”); S.C. Ins.

Co. v. Hallmark Enterprises, Inc., 88 N.C. App. 642, 650, 364 S.E.2d 678, 682 (1988) (burden

carried proving material prejudice where insurer was not notified of claim until “more than a year

after the default judgment was entered in Huggins’ favor”); Wm. C. Vick Const. Co. v. Pennsylvania


                                                   9
Nat. Mut. Cas. Ins. Co., 52 F. Supp. 2d 569, 577 (E.D.N.C. 1999), aff’d sub nom. Wm. C. Vick

Const. Co. v. Great Am. Ins. Co., 213 F.3d 634 (4th Cir. 2000) (burden carried proving material

prejudice where insurer was not notified of claim until after “arbitration proceeding took place, and

after the Superior Court had affirmed the arbitrator’s award”).4

         The court concludes there was delay in notifying the insurer, the insurer acted in good faith

with respect to the delay, but the insurer was nevertheless materially prejudiced by the delay.5

                                                  CONCLUSION

         Based on the foregoing, this court finds and concludes plaintiff is relieved of liability under

the Policy. It is therefore ORDERED that judgment be entered in favor of plaintiff. The clerk is

DIRECTED to close the case.

         SO ORDERED, this the 13th day of September, 2019.



                                                       _____________________________
                                                       LOUISE W. FLANAGAN
                                                       United States District Judge




         4
                    As argued by the McGirt party at trial, counsel could have attempted to secure an extension of time
from the McGirt party in the underlying case. Additionally, as noted by the court at trial, counsel could have
immediately filed motion for extension of time to answer the requests for admission upon learning about the existence
of the requests at hearing on May 11, 2015. Counsel did not. However, the McGirt party does not cite to, nor is the
court aware of, any precedent indicating counsel’s delay and motions strategy defeats evidence presented above by
plaintiff that plaintiff was materially prejudiced by the delay in notification.
         5
                    Based on this conclusion, the court need not reach the issue of whether J. Wahome was an “insured”
under the Policy.

                                                          10
